Gilfillan, C. J.
It is apparent that on the trial the defendant was permitted to state from the bills rendered'to him by his bricklayers the number of brick that went into the sewer. The bills were not verified as correctly setting forth the number of brick, either by him or by the persons who made them. They were not evidence, nor could they be referred to by the witness to refresh or recall his recollection, of the number of brick put into the sewer; for although, to justify a witness refreshing his recollection from a writing, it may not be necessary that he should have made it, nor that he should be able himself to state that it was correctly made, its correctness must be in some way verified. The dangers in allowing witnesses to refer to writings not verified are obvious. The bill of the brick association stands on the same footing with those of the bricklayers.
Order reversed.
Dickenson, J., took no part in the decision.
(Opinion published 51 N. W. Rep. 226.)